DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12 and15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (CN1961786).
Regarding Claim 1, Lin discloses a hot beverage cup sleeve, the sleeve comprising: a middle section (Figure 1); 5a first section positioned adjacent to the middle section (Figure 1); a second section (Figure 1) positioned adjacent to the middle section; wherein the first section is positioned adjacent to the middle section opposite the second section (Figure 1); 10the first section is positioned on top of the middle section (Figure 1); the second section is positioned under the middle section (Figure 1); the middle section comprises a plurality of spaces and a plurality of ridges (Figure 1): the plurality of spaces and the plurality of ridges is positioned vertically in an alternating arrangement (Figure 1); 15the first section comprises a first edge (Figure 6); the second section comprises a second edge (Figure 6); the first edge forms a first opening (Figure 1); the second edge forms a second opening (Figure 1); the first opening is greater in 

    PNG
    media_image1.png
    504
    676
    media_image1.png
    Greyscale

Regarding Claim 2, Lin discloses the plurality of ridges each comprise a plurality of corrugations (figure 1 and 2); and 25the plurality of corrugations are each oriented vertically (figure 1).
Regarding Claim 3, Lin discloses each ridge of the plurality of ridges comprises a pocket (figure 4, space within 4) that separates the ridge away from the hot beverage cup.
Regarding Claim 4, Lin discloses a first layer 7 (Figure 6); 8a second layer 6 (Figure 6) positioned adjacent to the first layer; wherein the first layer is configured to be positioned adjacent to the hot beverage cup when the sleeve receives the hot beverage cup (Figure 1 and 6).
Regarding Claim 5, Lin discloses the first layer comprises an insulating material (paragraph 23).
Regarding Claim 8, Lin discloses a hot beverage cup sleeve, the sleeve comprising: a middle section (figure 1); a first section (Figure 1) positioned adjacent to the middle section; 15a second section (Figure 1) positioned adjacent to the middle section; wherein the first section is positioned adjacent to the middle section opposite the second section (figure 1); the first section is positioned on top of the middle section (Figure 1); 20the second section is positioned under the middle section (Figure 1); the middle section, the first section, and the second section each comprise a plurality of spaces and a plurality of ridges (Figure 1); the plurality of spaces and the plurality of ridges is positioned vertically in an alternating arrangement (figure 1);  25the first section comprises a first edge (figure 6); the second section comprises a second edge (Figure 6); the first edge forms a first opening (Figure 1); the second edge forms a second opening (Figure 1); the first opening is greater in diameter compared to the second opening (Figure 1); 30and the sleeve is configured to receive a hot beverage cup (Figure 1).
Regarding Claim 9, Lin discloses the plurality of ridges each comprise a plurality of corrugations oriented vertically (figure 1 and 2).
Regarding Claim 10, Lin discloses each ridge of the plurality of ridges 4 (Figure 4) comprises a pocket (figure 4, space within 4) that separates the ridge away from the hot beverage cup.
Regarding Claim 11, Lin discloses a first layer 7 (figure 6); 10a second layer 6 (Figure 6) positioned adjacent to the first layer; wherein the first layer is configured to be 
Regarding Claim 12, Lin discloses the first layer comprises an insulating 15material (paragraph 23).
Regarding Claim 15, Lin discloses a hot beverage cup sleeve, the sleeve comprising: a middle section (Figure 1); a first section positioned adjacent to the middle section (figure 1);  25a second section (Figure 1) positioned adjacent to the middle section; wherein the first section is positioned adjacent to the middle section opposite the second section (figure 1); the first section is positioned on top of the middle section (Figure 1); 30the second section is positioned under the middle section (Figure 1); the middle section comprises a plurality of spaces and a plurality of ridges (Figure 1); 10the plurality of spaces and the plurality of ridges is positioned vertically in an alternating arrangement (figure 1); the first section comprises a first edge (figure 6); the second section comprises a second edge (figure 6); 5the first edge forms a first opening (Figure 1); the second edge forms a second opening (Figure 1); the first opening is greater in diameter compared to the second opening (Figure 1); the plurality of ridges each comprise a plurality of corrugations oriented vertically (Figure 1); and 10the sleeve is configured to receive a hot beverage cup (Figure 1).
Regarding Claim 16, Lin discloses each ridge of the plurality of ridges 4 (Figure 4) comprises a pocket (figure 4, space within 4) that separates the ridge away from the hot beverage cup.
Regarding Claim 17, Lin discloses a first layer 7 (figure 6); a second layer 6 (figure 6) positioned adjacent to the first layer; wherein the first layer is configured to be 
Regarding Claim 18, Lin discloses the first layer comprises an insulating material (paragraph 23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN1961786) in view of Dickert (U.S. Pub. No. 20120205430).
Regarding Claims 6, 13 and 19, Lin teaches all the limitations substantially as claimed except for the insulating material comprises a polyethylene.  However, Dickert teaches being made of polyethylene (paragraph 23).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to include polyethylene, as taught by Dickert, in order to provide a durable material.
Regarding Claims 7, 14 and 20, Lin discloses the second layer comprises paper (paragraph 23).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ELIZABETH J VOLZ/Examiner, Art Unit 3733